Title: From Alexander Hamilton to William Seton, 22 April 1794
From: Hamilton, Alexander
To: Seton, William



Treasury Department April 22d. 1794
Dr Sir

A Vessell is wanted to convey Mr Jay to Great Britain. It is a question whether on acct of our Situation with the Algerines it may not be adviseable to procure a foreign Vessell. Particular reasons induce me to trouble you on this subject and to ask you to have a careful inquiry made what Vessells there are in the Port of New York of any Nation and which are at liberty to be obtainable for such a purpose and to communicate to me as soon as may be the result of your Inquiry. Be so good also as to see Mr Jay and give him the information likewise.
With great esteem   I remain Dear Sir

A H
W SetonNew York

